TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00260-CV


Leslie Harris, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 06-0436, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On October 10, 2007, this Court notified Leslie Harris that the district court
had granted her appointed counsel's motion to withdraw and determined that Harris did not
wish to prosecute this appeal.  We informed Harris that if she did not respond to this notice by
October 22, 2007, we would dismiss her appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).  The deadline has passed and Harris has not responded.  Accordingly, we dismiss this appeal
for want of prosecution.

							____________________________________
							Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   January 17, 2008